Citation Nr: 1703386	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected pseudophakia and diabetic retinopathy.

2. Entitlement to an initial separate compensable rating for service-connected hypertension.

3. Entitlement to an initial separate compensable rating for service-connected erectile dysfunction.

4. Entitlement to a higher level of special monthly compensation (SMC) based on the loss of use of a creative organ

5. Entitlement to service connection for a kidney disorder, as secondary to service-connected diabetes mellitus.

6. Entitlement to service connection for a disorder characterized by a lack of stability and/or staggering, as secondary to service-connected diabetes mellitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for pseudophakia and diabetic retinopathy, and assigned the same an initial 30 percent rating, and granted service connection for hypertension and erectile dysfunction, both as separately noncompensable complications of service-connected diabetes mellitus and included in the rating assigned to such.  The June 2011 rating decision also granted SMC based on the loss of use of a creative organ and denied service connection for a kidney disorder and a disorder characterized by a lack of stability and/or staggering.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's claim of entitlement to an increased rating for his service-connected pseudophakia and diabetic retinopathy, the last time such was evaluated for compensation purposes was in October 2011, more than five years prior.  As to the Veteran's claims of entitlement to increased ratings for his service-connected hypertension and erectile dysfunction, and the attendant issue of SMC based on the loss of use of a creative organ, the last time such disabilities were evaluated for compensation purposes was in December 2013, more than three years prior.  The However, the AOJ did not issue a Supplemental Statement of the Case (SSOC) considering the results of the December 2013 examinations.  The AOJ's last adjudication of the Veteran's claims was the March 2013 Statement of the Case (SOC) and the Veteran is entitled not only to a contemporaneous VA examination to determine the severity of the service-connected disabilities at issue but also entitled to an adjudication of his claims by the AOJ considering all relevant evidence of record.  

VA treatment records dated since the time of the October 2011 and December 2013 VA examinations include instances of treatment for the Veteran's disabilities.  It is unclear from the record whether the Veteran's disabilities have worsened since October 2011 and December 2013 VA examinations.  Thus, the Veteran should be afforded new VA examinations on remand to determine the current severity of his disabilities. 

As to the Veteran's claims of entitlement to service connection for a kidney disorder and a disorder characterized by a lack of stability and/or staggering, each as secondary to service-connected diabetes mellitus, additional development is required.  In an August 2010 Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran reported that he had been seen for his kidney disorder by Dr. Ashouri.  The AOJ made two requests for such records, in September 2010 and October 2010.  In the June 2011 rating decision, the AOJ listed Dr. Ashouri's records, dated from August 1997 to April 1998, as relevant evidence.  However, review of the claims file reveals that the only records from Dr. Ashouri are financial records showing charges for services.  On remand, the AOJ should again attempt to obtain and associate with the claims file the Veteran's complete treatment records from Dr. Ashouri.  

The Veteran's service connection claims have been denied by the AOJ on the bases that he has not shown diagnoses of a kidney disorder and a disorder characterized by a lack of stability and/or staggering.  However, VA treatment records dated in July 2014 indicate that the Veteran complained of staggering and falls.  Magnetic resonance imaging (MRI) revealed age-related changes of brain parenchyma with superimposed small remote infarctions in the basal ganglia on the right and thalamus on the left, and the treatment provider reported that no other findings explained the Veteran's symptoms.  Holter testing was benign and angiography revealed with moderate stenosis in the proximal M2 segment on the right.  As noted above, only Dr. Ashouri's financial records are associated with the claims file; however, such include a note from the Veteran indicating that they represent testing for his kidney disorder.  It is unclear to the Board if the Veteran indeed has a kidney disorder and/or a disorder characterized by a lack of stability and/or staggering.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any such disorders and to determine whether such disorders are secondary to his service-connected diabetes mellitus. 

The most recent VA treatment records available for review are dated in August 2014, and on remand, the AOJ should obtain and associate the Veteran's updated VA treatment records with his claims file. 

Accordingly, the case is REMANDED the following action:

1. Make arrangements to obtain and associate with the Veteran's claims file his VA treatment records dated since August 2014.

2. Contact the Veteran and inform him that only Dr. Ashouri's financial records are available for review.  Provide him with a VA Form 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain Dr. Ashouri's complete private treatment records.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected pseudophakia and diabetic retinopathy.  The examiner should note all relevant pathology and conduct all appropriate tests.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected hypertension.  The examiner should note all relevant pathology and conduct all appropriate tests.

5. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity, including functional effects, of his service-connected erectile dysfunction.  The examiner should note all relevant pathology and conduct all appropriate tests.

6. After the Veteran's outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any kidney disorder.  Complete examinations, including any required diagnostic tests, should be completed. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's kidney disorder, if any, is proximately due to, or the result of, his service-connected diabetes mellitus. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's kidney disorder, if any, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus.

7. After the Veteran's outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any disorder characterized by a lack of stability and/or staggering found present.  Complete examinations, including any required diagnostic tests, should be completed. 

The examiner is requested to specifically consider the Veteran's lay statements as to staggering and falling and his July 2014 evaluation of the same indicating age-related changes of brain parenchyma with superimposed small remote infarctions in the basal ganglia on the right and thalamus on the left by MRI and benign Holter testing and moderate stenosis in the proximal M2 segment on the right by angiogram, and discuss whether such represents a diagnosis of a neurological or cardiac disorder that may be considered as the disorder claimed by the Veteran, a disorder characterized by a lack of stability and/or staggering.  

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disorder characterized by a lack of stability and/or staggering, which may be a neurological, cardiac, or other disorder, if any, is proximately due to, or the result of, his service-connected diabetes mellitus. 

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's disorder characterized by a lack of stability and/or staggering, which may be a neurological, cardiac, or other disorder, if any, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

8. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




